77320: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09205: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77320


Short Caption:HELIX ELEC. OF NEV., LLC VS. APCO CONSTR., INC. C/W 80508Court:Supreme Court


Consolidated:77320*, 80508Related Case(s):61131, 75197, 76276, 79301, 80508


Lower Court Case(s):Clark Co. - Eighth Judicial District - A571228Classification:Civil Appeal - General - Other


Disqualifications:Case Status:En Banc Reconsider Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/14/2018 / Haberfeld, StephenSP Status:Completed


Oral Argument:12/02/2021 at 10:00 AMOral Argument Location:Las Vegas Courtroom


Submission Date:12/02/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentHelix Electric of Nevada, LLCJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Richard L. Peel
							(Peel Brimley LLP/Henderson)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Eric B. Zimbelman
							(Peel Brimley LLP/Henderson)
						


Respondent/Cross-AppellantAPCO Construction, Inc.Mary E. Bacon
							(Spencer Fane LLP/Las Vegas)
						Christopher H. Byrd
							(Fennemore Craig, P.C./Las Vegas)
						Micah S. Echols
							(Former)
						
							(Marquis Aurbach Coffing)
						John Randall Jefferies
							(Fennemore Craig, P.C./Phoenix)
						Jack C. Juan
							(Marquis Aurbach Coffing)
						Cody S. Mounteer
							(Marquis Aurbach Coffing)
						John H. Mowbray
							(Spencer Fane LLP/Las Vegas)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


11/05/2018Filing FeeFiling Fee due for Appeal. (Appellant/Cross-Respondent) (SC)


11/05/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)18-902642




11/05/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant/Cross-Respondent) (SC)18-902644




11/05/2018Filing FeeFiling Fee Paid. $250.00 from Marquis Aurbach Coffing. Check no. 125318. (Cross-Appeal ) (Respondent/Cross-Appellant) (SC)


11/05/2018Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (SC)18-902649




11/05/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-902652




11/13/2018Filing FeeE-Payment $250.00 from Eric B. Zimbelman


11/14/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC).18-904169




12/03/2018MotionFiled Respondent/Cross-Appellant's Motion for Leave to File Late Partial Joinder to Docketing Statement. (SC)18-906778




12/03/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.  Motion for Leave to File Late Partial Joinder to Docketing Statement. (SC)18-906791




12/05/2018Notice/IncomingFiled Respondent/Cross-Appellant's Proof of Service on Settlement Judge (Motion for Leave to File Late Partial Joinder to Docketing Statement and Partial Joinder to Helix Electric of Nevada's Docketing Statement). (SC)18-907104




12/05/2018Notice/IncomingFiled Notice of Appearance of Counsel (Tom Stewart as counsel for Respondent/Cross-Appellant). (SC)18-907148




12/18/2018Settlement Program ReportFiled Interim Settlement Program Report. The Settlement Judge intends to remain in contact with, and available to, the parties and their counsel for the next three weeks to see whether settlement efforts might lead to a resolution by agreement. Case Nos. 76276/77320. (SC).18-909307




01/04/2019Order/ProceduralFiled Order Granting Motion in Docket No. 76276 and Directing the Clerk to Transfer Partial Joinder from Docket No. 77320 to Docket No. 76276. Respondent's motion for an extension of time to file a partial joinder to appellants' docketing statement and amended docketing statement is granted in Docket No. 76276. The motion filed on December 21, 2018, in Docket No. 77320 is denied as moot. We direct the clerk of this court to transfer the partial joinder received on December 3, 2018, in Docket No. 77320, to Docket No. 76276, and to file it. Nos. 76276/77320. (SC)19-00511




01/07/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 76276/77320. (SC).19-00923




01/09/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated For Appeal and Cross-Appeal. The parties were unable to agree to a settlement.  Appellant and Respondent:  10 days Docketing Statement and 15 days transcript request.  Appellant: 90 days opening brief and appendix.  Respondent: 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant: 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent: 14 days from that combined brief to file reply brief on cross-appeal.  (SC)19-01207




01/17/2019MotionFiled Respondent/Cross-Appellant's Motion to Consolidate Appeals (76276/77320). (SC)19-02763




01/24/2019Transcript RequestFiled Appellant/Cross-Respondent's Certificate that No Transcript is Bring Requested. (SC)19-03886




01/30/2019Notice/IncomingFiled Notice of Appearance of Counsel (John Randall Jefferies and Christopher H. Byrd of Fennemore Craig for Respondent/Cross-Appellant). (SC)19-04586




01/30/2019MotionFiled Respondent/Cross-Appellant's Motion for Leave to File Late Docketing Statement and Late Request for Transcript of Proceedings. (SC)19-04591




03/04/2019Order/ProceduralFiled Order. The clerk shall file the docketing statement received on January 30, 2019. The clerk shall reject the transcript request form received on January 30, 2019. Respondent/Cross-Appellant's Transcript Request Form due: 7 days. Appellant/Cross-Respondent's Docketing Statement due: 14 days. (SC).19-09605




03/04/2019Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC).19-09608




03/07/2019MotionFiled Appellant/Cross-Respondent's Motion for Leave to File Late Transcript Request Notice. (SC)19-10358




03/07/2019Transcript RequestFiled Respondent/Cross-Appellant's Request for Transcript of Proceedings. Transcripts requested: 07/19/18  To Court Reporter: None listed. (SC)19-10383




03/08/2019MotionFiled Appellant/Cross-Respondent's Amended Motion for Leave to File Late Transcript Request Notice. (SC)19-10434




03/14/2019Order/ProceduralFiled Order.  The clerk shall reject the certificate of no transcript request received on March 7, 2019.  (SC)19-11492




04/03/2019Order/ProceduralFiled Order to File Document.  Appellant/Cross-Respondent shall have 7 days from the date of this order to file and serve the docketing statement.  (SC)19-14576




04/08/2019MotionFiled Appellant/Cross-Respondent's Motion to Suspend Briefing Pending Outcome of Order to Show Cause in Supreme Court Case No. 76276. (SC)19-15266




04/22/2019AppendixFiled Appendix Volume II and III (REJECTED PER REQUEST FROM ATTORNEY). (SC)


06/26/2019Order/ProceduralFiled Order Granting Motion. The deadlines for filing documents in this appeal and cross-appeal are suspended pending resolution of the jurisdictional issue in Docket No. 76276.  Within 7 days of the filing of an order resolving the jurisdictional issue in Docket No. 76276, appellant/cross-respondent shall file a status report in this appeal.  (SC)19-27475




08/16/2019Order/ProceduralFiled Order. On June 26, 2019, this court granted appellant/cross-respondent's motion to suspend briefing pending the resolution of a jurisdiction issue in the related appeal in Docket No. 76276. This court's order directed appellant/cross-respondent to file status report in this appeal within 7 days of entry of an order resolving the jurisdiction issue in 76276. To date, appellant/cross-respondent has not filed a status report in this appeal. Appellant/cross-respondent and respondent/cross-appellant shall each have 14 days from the date of this order to file and serve a status report and to show cause why this appeal and cross-appeal should not be dismissed for lack of jurisdiction.  Failure to demonstrate that this court has jurisdiction may result in the dismissal of this appeal and cross-appeal. (SC).19-34526




08/27/2019MotionFiled Respondent-Cross-Appellant's Motion for Leave to File Amended Docketing Statement. (SC)19-35829




08/27/2019Docketing StatementFiled Respondent/Cross-Appellant's Amended Docketing Statement. (SC)19-35830




08/27/2019AppendixFiled Respondent/Cross-Appellant's Appendix to Amended Docketing Statement Volume 1. (SC)19-35831




08/27/2019AppendixFiled Respondent/Cross-Appellant's Appendix to Amended Docketing Statement Volume 2. (SC)19-35832




08/27/2019AppendixFiled Respondent/Cross-Appellant's Appendix to Amended Docketing Statement Volume 3. (SC)19-35837




08/27/2019AppendixFiled Respondent/Cross-Appellant's Appendix to Amended Docketing Statement Volume 4. (SC)19-35838




08/27/2019AppendixFiled Respondent/Cross-Appellant's Appendix to Amended Docketing Statement Volume 5. (SC)19-35840




08/29/2019MotionFiled Appellant/Cross-Respondent's Status Report and Response to Order to Show Cause. (SC)19-36250




08/30/2019MotionFiled Respondent/Cross-Appellant APCO Construction, Inc.'s Status Report and Response to Order to Show Cause. (SC)19-36497




09/03/2019MotionFiled Appellant/Cross-Respondent's Opposition to Respondent/Cross-Appellant's Motion to File Amended Docketing Statement. (SC)19-36647




09/04/2019MotionFiled Respondent/Cross-Appellant's Reply in Support of Motion for Leave to File Amended Docketing Statement. (SC)19-36960




01/14/2020Notice/IncomingFiled Notice of Change of Counsel.  Micah S. Echols, Esq. is no longer with the firm of Marquis Aurbach Coffing and no longer represents the APCO in the instant case.  (SC)20-01834




06/30/2020Transcript RequestFiled Certificate of No Transcript Request (REJECTED PER PHONE CALL). (SC)


07/15/2020Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)20-26064




07/28/2020Transcript RequestFiled Respondent/Cross Appellant's Certificate of No Transcript Request. (SC)20-27531




08/21/2020Order/ProceduralFiled Order Consolidating Appeals, Granting Motion in 77320, and Reinstating Briefing in 77320. These appeals are consolidated for all appellate purposes. The motion to file an amended docketing statement in Docket No. 77320 is granted.  The amended docketing statement was filed on August 27, 2019.  The briefing schedule in Docket No. 77320 is reinstated. The briefing schedule in these consolidated appeals shall proceed as set forth in Docket No. 80508.  Accordingly, appellant/cross-respondent shall have until September 2, 2020, to file and serve a single opening brief and an appendix. Nos. 77320/80508. (SC).20-30913




08/26/2020MotionFiled Appellant/Cross Respondent Motion to Extend Time Unopposed to File Opening Brief. Nos. 77320/80508 (SC)20-31471




08/28/2020Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent's opening brief and appendix due: October 2, 2020. Nos. 77320/80508 (SC)20-31805




09/25/2020MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief (Second Request) Nos. 77320/80508 (SC)20-35472




10/05/2020Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent's opening brief and appendix due: October 16, 2020. Nos. 77320/80508  (SC)20-36436




10/09/2020MotionFiled Motion to Withdraw and to Remove from Service List. (Respondent/Cross-Appellant, attorney Thomas Stewart) (SC)20-37179




10/16/2020BriefFiled Appellant/Cross Respondent's Consolidated Opening Brief.  Nos. 77320/80508. (SC)20-37995




10/16/2020AppendixFiled Joint Appendix - Volumes 1-5. Nos. 77320/80508. (SC)20-37997




10/16/2020AppendixFiled Joint Appendix - Volumes 6-10.  Nos. 77320/80508.  (SC)20-37998




10/16/2020AppendixFiled Joint Appendix - Volumes 11-15.  Nos. 77320/80508. (SC)20-38003




10/16/2020AppendixFiled Joint Appendix - Volumes 16-20.  Nos. 77320/80508. (SC)20-38010




10/16/2020AppendixFiled Joint Appendix - Volumes 21-24.  Nos. 77320/80508.  (SC)20-38017




10/16/2020AppendixFiled Joint Appendix - Volumes 25-28.  Nos. 77320/80508.  (SC)20-38019




10/16/2020AppendixFiled Joint Appendix - Volumes 29-33.  Nos. 77320/80508.  (SC)20-38021




10/16/2020AppendixFiled Joint Appendix - Volumes 35-38.  Nos. 77320/80508.  (SC)20-38023




10/16/2020AppendixFiled Joint Appendix - Volumes 39-42.  Nos. 77320/80508.  (SC)20-38033




10/16/2020AppendixFiled Joint Appendix - Volumes 43-46 (Part 1).  Nos. 77320/80508.  (SC)20-38034




10/16/2020AppendixFiled Joint Appendix - Volumes 47-50.  Nos. 77320/80508.  (SC)20-38038




10/16/2020AppendixFiled Joint Appendix - Volumes 51-53.  Nos. 77320/80508. (SC)20-38041




10/16/2020AppendixFiled Joint Appendix - Volumes 54-57. Nos. 77320/80508. (SC)20-38045




10/16/2020AppendixFiled Joint Appendix - Volumes 58-61. Nos. 77320/80508. (SC)20-38047




10/16/2020AppendixFiled Joint Appendix - Volumes 62-65. Nos. 77320/80508. (SC)20-38048




10/16/2020AppendixFiled Joint Appendix - Volumes 66-69. Nos. 77320/80508. (SC)20-38049




10/16/2020AppendixFiled Joint Appendix - Volumes 70-73. Nos. 77320/80508. (SC)20-38050




10/16/2020AppendixFiled Joint Appendix - Volumes 74-77. Nos. 77320/80508. (SC)20-38052




10/16/2020AppendixFiled Joint Appendix - Volumes 78-81. Nos. 77320/80508. (SC)20-38055




10/16/2020AppendixFiled Joint Appendix - Volumes 82-85. Nos. 77320/80508. (SC)20-38056




10/16/2020AppendixFiled Joint Appendix - Volumes 86-89. Nos. 77320/80508. (SC)20-38058




10/16/2020AppendixFiled Joint Appendix - Volumes 90-93. Nos. 77320/80508. (SC)20-38060




10/16/2020AppendixFiled Joint Appendix - Volumes 94-97. Nos. 77320/80508. (SC)20-38061




10/16/2020AppendixFiled Joint Appendix - Volumes 98-101. Nos. 77320/80508. (SC)20-38063




10/16/2020AppendixFiled Joint Appendix - Volumes 102-105. Nos. 77320/80508. (SC)20-38065




10/16/2020AppendixFiled Joint Appendix - Volumes 106-109. Nos. 77320/80508. (SC)20-38068




10/16/2020AppendixFiled Joint Appendix - Volumes 110-113. Nos. 77320/80508. (SC)20-38071




10/16/2020AppendixFiled Joint Appendix - Volumes 114-117. Nos. 77320/80508. (SC)20-38073




10/16/2020AppendixFiled Joint Appendix - Volumes 118-120. Nos. 77320/80508. (SC)20-38078




10/16/2020AppendixFiled Certificate of Service of Appendix (Volumes 1 - 120) Nos. 77320/80508. (SC)20-38079




10/16/2020AppendixFiled Certificate of Service - Joint Appendix (Appendix Volumes 1 - 120). Nos. 77320/80508. (SC)20-38106




10/21/2020AppendixFiled Joint Appendix - Vol 34. Nos. 77320/80508. (SC)20-38663




11/11/2020MotionFiled Respondent/Cross-Appellant APCO Construction, Inc.'s Motion to Extend Time to File Opening Brief. Nos. 77320/80508 (SC)20-41230




12/03/2020Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time to file the combined answering brief on appeal and opening brief on cross-appeal is granted.  Respondent/cross-appellant shall have until February 4, 2021, to file and serve the combined brief.  Nos. 77320/80508.  (SC)20-43776




02/03/2021MotionFiled Respondent/Cross-Appellant's Motion to Extend Time to File Answering Brief/Opening Brief. (Second Request)Nos. 77320/80508 (SC)21-03298




02/12/2021Order/ProceduralFiled Order Granting Motion.  Respondent/cross-appellant shall have until February 18, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Nos. 77320/80508.  (SC)21-04260




02/18/2021BriefFiled Respondent/Cross-Appellant's Answering Brief Combined Opening Brief on Cross-Appeal. Nos. 77320/80508 (SC)21-04815




03/16/2021MotionFiled Appellant/Cross-Respondent's Unopposed Motion to Extend Time to File Consolidated Reply to Answering Brief and Answering Brief to Cross-Appeal. (First Request) Nos. 77320/80508 (SC)21-07650




03/17/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief and Answering Brief on Cross Appeal. Due April 21, 2021. Nos. 77320/80508  (SC)21-07658




04/21/2021BriefFiled Appellant/Cross-Respondent's Combined Reply to Answering and Answering Brief to Cross-Appeal. (SC)21-11574




05/18/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 77320/80508.  (SC)


05/20/2021MotionFiled Respondent/Cross-Appellant's Unopposed Motion to Extend Time to File Cross Reply Brief. Nos. 77320/80508 (SC)21-14615




05/25/2021Order/ProceduralFiled Order Granting Motion. Respondent/cross-appellant's reply brief on cross-appeal due: June 4, 2021. Nos. 77320/80508  (SC)21-14895




05/27/2021BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal. Nos. 77320/80508 (SC)21-15202




05/27/2021Case Status UpdateBriefing Completed/To Screening. Nos. 77320/80508 (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled before the Southern Nevada Panel on December 2, 2021, at 10:00 a.m., in Las Vegas.  The argument shall be limited to 30 minutes.  Nos. 77320/80508.  (SC)21-28538




11/17/2021Notice/IncomingFiled Respondent/Cross Appellant's Notice of Supplemental Authority. Nos. 77320/80508 (SC)21-33115




11/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33213




12/02/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. Nos. 77320/80508. (SC).


03/24/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 138 Nev. Adv. Opn. No. 13. Nos. 77320/80508. SNP21-RP/LS/AS. (SC).22-09205




04/11/2022Notice/IncomingFiled Appellant/Cross-Respondent's Notice of Appearance for Joel D. Henriod, Daniel F. Polsenberg, and Abraham G. Smith. Nos. 77320/80508 (SC)22-11456




04/11/2022MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Petition for Rehearing. Nos. 77320/80508 (SC)22-11457




05/05/2022Order/ProceduralFiled Order Granting Motion. The clerk of this court shall add Mr. Polsenberg, Mr. Henriod, and Mr. Smith as counsel of record for appellant/cross-respondent on this court's docket. Appellant/cross-respondent has filed a motion requesting an extension of time to file a petition for rehearing.  The motion is granted.  Appellant/cross-respondent's petition for rehearing due: May 11, 2022. No further extensions of time to file a petition for rehearing will be granted.  If no petition for rehearing is filed within this time period, the clerk shall issue the remittitur. Nos. 77320/80508 (SC)22-14442




05/11/2022Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for Rehearing. Nos. 77320/80508 (SC)22-15026




05/11/2022Filing FeeFiling fee paid. E-Payment $150.00 from Joel D. Henriod. Nos. 77320/80508 (SC)


05/24/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Nops. 77320/80508.  (SC)22-16438




06/07/2022Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for En Banc Reconsideration. Nos. 77320/80508. (SC)Y22-18108




06/23/2022Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Respondent/cross-appellant's answer to the petition due: 14 days. Nos. 77320/80508. (SC)22-19880




07/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Apellant's Answer to Petition for En Banc Reconsideration due:  July 21, 2022.  Nos. 77320/80508.  (SC)22-21359




07/20/2022Post-Judgment PetitionFiled Respondent/Cross-Appellant's Answer to En Banc Reconsideration. Nos. 77320/80508 (SC)Y22-22876




08/02/2022MotionFiled Appellant/Cross-Respondent's Motion for Permission to File a Reply in Support of Petition for En Banc Reconsideration. Nos. 77320/80508 (SC)Y22-24195





Combined Case View